DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 9 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 5, “the form of an input signal”, should be --a form of an input signal--.  
Claim 1, line 9, “the form of an output signal”, should be --a form of an output signal--.
Claim 1, line 18, “control the generation of the output signal”, should be --control generation of the output signal--.
Claim 1, line 28, “the network”, should be --the electrical power distribution network--.
Claim 1, line 32, “the chain”, should be --a chain--.
Claim 1, lines 41-42, “maintain the voltages and frequencies of electric power signals”, should be --maintain voltages and frequencies of electric power signals--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the electrical power control apparatus”, recited on lines 2-3 and throughout the claim is unclear. This limitation is unclear because “a plurality of electrical power control apparatuses” is recited on line 2, and applicant amended  “the electrical power control apparatus” from “the plurality of electrical power control apparatus”, so now it is not clear if “the electrical power control apparatus”, recited on lines 2-3 is the same as the “plurality of electrical power control apparatuses” is recited on line 2, or different electrical power control apparatuses.
The limitation " the other electrical power control apparatuses" is recited on lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
The limitation " the output of each of the intermediate electrical power control apparatuses is configured to be connected to the input of the next electrical power control apparatus" is recited on lines 31-33.  There is insufficient antecedent basis for: the output: intermediate electrical power control apparatuses: the input: and the next electrical power control apparatus in the claim.
The limitation “at least some of the on lines 21, 24, and 34 is unclear. This limitation is unclear because it is not clear if these are the same “at least some of electrical power control apparatuses” or different.
The limitation "the output of each of at least some of the electrical power control apparatuses" is recited on lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2, 4-5, 7-14 and 16-18, they depend from Claim 1 and are also rejected for the reasons stated above.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electrical power distribution network, including: a plurality of electrical power control apparatuses, each of the plurality of electrical power control apparatuses including: an input configured to receive input electric power in [[the]] a form of an input signal having a time-varying input fundamental frequency and a time-varying input characteristic voltage; an output configured to provide output electric power in [[the]]a form of an output signal having a corresponding output fundamental frequency and a corresponding output characteristic voltage; and a controller configured to generate control signals, and one or more signal conversion components configured to generate the output signal from the input signal and in dependence on the control signals; wherein the controller is configured to dynamically generate the control signals in dependence on the time-varying input fundamental frequency and the time-varying input characteristic voltage so as to dynamically control [[the]] generation of the output signal and maintain the output voltage and the output frequency at target values; electrical power generation components configured to act as sources of electrical power to at least some of the electrical power control apparatuses; and electrical power consumption components configured to act as sinks of electrical power from at least some of the electrical power control apparatuses; wherein each electrical power control apparatus is configured to operate autonomously from the other electrical power control apparatuses, and wherein some of the electrical power control apparatuses are edge apparatuses that are located at edges of the electrical power distribution network, the others of the electrical power control apparatuses are intermediate apparatuses being intermediate to the edge apparatuses and interconnected in a series configuration chain such that the output of each of the intermediate electrical power control apparatuses is configured to be connected to the input of the next electrical power control apparatus in a chain and the output of each of at least some of the electrical power control apparatuses is configured to be connected to at least one of: (i) one or more of the sinks and (ii) one or more of the sources of electrical power, wherein the electrical power control apparatuses are configured to dynamically and collectively maintain [[the]] voltages and frequencies of the electric power signals flowing through the electrical power distribution network at target values to compensate for variations in at least one of: (i) the one or more of the sinks and (ii) the one or more of the sources of electrical power.
Regarding Claims 2, 4-5, 7-14 and 16-18, they depend from Claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 September 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836